Citation Nr: 0504778	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-28 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the lumbosacral spine, with arthritis, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
February 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA), Cleveland, Ohio Regional 
Office (RO), denying the veteran, in pertinent part, an 
increased evaluation for his service-connected low back 
disorder.

In April 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed in this case by the RO prior to appellate review 
of the veteran's claim for a disability rating in excess of 
10 percent for his service-connected back condition.

The evidence of record, to include the veteran's testimony in 
April 2004, indicates the presence of a disc disorder 
involving the lumbosacral spine.  The Board thus finds that 
the issue of entitlement to service connection for a disc 
disorder involving the lumbosacral spine has been raised.  
The Board further finds that this issue is intertwined with 
the issue of an increased rating for the lumbosacral strain. 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In view of 
these facts the Board finds that a current examination is 
warranted

Additionally, the veteran also testified at his hearing in 
April 2004, that he is currently in receipt of Social 
Security Administration (SSA), benefits due to his back 
condition.  Any medical records forming the basis for an 
award of SSA benefits must be added to the claims file prior 
to resolution of the veteran's appeal.  See 38 U.S.C.A. 
§ 5106 (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

2.  The RO is requested to schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar spine disability and the 
severity and etiology for any disc 
disorder. The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
specialized testing deemed necessary 
should be conducted.

The examination should include range of 
motion studies of the lumbosacral spine. 
The examiner should identify and assess 
any objective evidence of pain. The 
examiner should indicate whether the 
veteran has ankylosis. The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups. The examiner should 
comment on the frequency and duration of 
any associated incapacitating episodes 
resulting from this disorder during the 
past 12 months.

If a disc disorder is involving the 
lumbosacral spine is identified, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the disc disorder is related to 
service? If no, whether it is as likely 
as not that the service connected low 
back disorder caused or aggravates the 
disc disorder? If either answer is in the 
affirmative, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete. If incomplete 
whether the degree is moderate, 
moderately severe, or severe.  The 
examiner should render an opinion as to 
whether the intervertebral disc syndrome, 
if diagnosed, results in mild, moderate, 
severe, or pronounced impairment.  A 
complete rational for any opinion 
expressed should be included in the 
report.

3.  Thereafter the RO is requested to 
adjudicate the issue of service 
connection for a disc disorder involving 
the lumbosacral spine. I f the benefit 
sought is not granted, the veteran should 
be notified of the denial and of his 
appellate rights.  The RO is informed 
that this issue is not before the Board 
until timely perfected.

4. After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim the issue in appellate status. The 
RO should consider all versions of the 
rating criteria, to include the old and 
revised rating for intervertebral disc 
syndrome if applicable.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




